DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-56 and 61-66 are rejected under 35 U.S.C. 103 as being unpatentable over Ortins et al. (US Pub No. 20100170052 A1, as provided) in view of Vetter et al. (US Pub No. 20170069083 A1, as provided). 

Regarding Claim 49,
Ortins discloses A hand-held dental tracking device, the device comprising: (Ortins, [0002], discloses present invention pertains to personal hygiene devices, systems and methods, and more particularly, the present invention pertains to personal hygiene devices, systems and methods that include position tracking systems; (Ortins, [0002], [0034], discloses invention pertains to personal hygiene devices, systems and methods, and more particularly, the present invention pertains to personal hygiene  oral imager with dental handle and head or implement is disclosed)

a handle sized and shaped to be comfortably grasped by a human user's hand; (Ortins, [0033], [0042], [0055], Figure. 1, discloses an embodiment of personal hygiene device 100 may comprise position member 90 and personal hygiene implement 10. In some embodiments, position member 90 may comprise camera 20, display device 30, and receiving unit 40. In those embodiments, camera 20 and display device 30 may be in signal communication with receiving unit 40, thus allowing camera 20 to transmit image data to receiving unit 40, which in turn transmits the image data to display device 30. Additionally, in such embodiments, receiving unit 40 and display device 30 may be integrally formed together. Alternatively, receiving unit 40 may be integrally formed with  oral imager with dental handle and head or implement is disclosed)) 

a dental implement head attached to the handle; (Ortins, [0033], [0042], [0055], Figure. 1, discloses an embodiment of personal hygiene device 100 may comprise position member 90 and personal hygiene implement 10. In some embodiments, position member 90 may comprise camera 20, display device 30, and receiving unit 40. In those embodiments, camera 20 and display device 30 may be in signal communication with receiving unit 40, thus allowing camera 20 to transmit image data to receiving unit 40, which in turn transmits the image data to display device 30. Additionally, in such embodiments, receiving unit 40 and display device 30 may be integrally formed together. Alternatively, receiving unit 40 may be integrally formed with camera 20 or camera 20 may be integrally formed with display device 30. In other embodiments, receiving unit 40, display device 30, and camera 20 may integrally formed. In yet other embodiments, receiving unit 40, display device 30 and camera 20 may each be discrete components; Utilizing the designated features described herein can allow position  oral imager with dental handle and head or implement is disclosed)) and 

at least one imager with a field of view (FOV), wherein a direction and size of the FOV of the imager is such that when at least a portion of said dental implement head is within said user's mouth (Ortins, [0033], [0042], [0055], Figure. 1, discloses an embodiment of personal hygiene device 100 may comprise position member 90 and personal hygiene implement 10. In some embodiments, position member 90 may comprise camera 20, display device 30, and receiving unit 40. In those embodiments, camera 20 and display device 30 may be in signal communication with receiving unit 40, thus allowing camera 20 to transmit image data to receiving unit 40, which in turn transmits the image data to display device 30. Additionally, in such embodiments, receiving unit 40 and display device 30 may be integrally formed together. Alternatively, receiving unit 40 may be integrally formed with camera 20 or camera 20 may be integrally formed with display device 30. In other embodiments, receiving unit 40, display device 30, and camera 20 may integrally formed. In yet other embodiments, receiving unit 40, display device 30 and camera 20 may each be discrete components; Utilizing the designated features described herein can allow position member 90 to measure the orientation and/or location of at least a portion of the face/body of user 80 and/or the location of at least a portion of personal hygiene implement 10. Referring to FIG. 1, as an example, camera field of view inside the user’s mouth is disclosed) 

Ortins does not explicitly disclose said FOV includes at least a portion of said user's body outside the oral cavity.  

Vetter discloses said FOV includes at least a portion of said user's body outside the oral cavity.  (Vetter, [0055], Figure. 4, discloses concentrates on the camera-based brushing sector classification. Accordingly, the one or more video frames 46 are, in accordance with the embodiment of FIG. 4, passed to a face detection and tracking unit to subject same to a face detection and tracking process that locates the user's face 48 in the image or picture 46, this step being indicated at 50 in FIG. 4. After having determined a face region 52 within picture 46 in step 50, a facial feature localization unit of the analyzer 26 locates in a step 54 the eyes 56 within the face region 52. A face region normalization unit then, in a step 58, rotates and scales, i.e. warps, and cuts out a defined image region 60 out of picture 46, this region including and surrounding the mouth in the picture. The face region normalization may use the localized eye positions 56 in picture 46 as reference points. Finally, a brushing sector classification unit of analyzer 26 may extract in a step 62 features in the normalized image region 64, classify the image and provide a rating for each brushing sector that characterizes how likely it is that the user is currently brushing the associated sensor. FIG. 4, for instance, illustrates that the camera-based brushing sector classification may end-up into an estimation of the currently brushed portion which is selected out of six logical classes, user’s image outside mouth such as face or facial features are disclosed)

Ortins discloses the claimed invention except for the field of view outside the oral cavity using imaging sensor. Vetter teaches that it is known to capture image of user’s body outside oral cavity for full facial position in relation to interior of user’s oral cavity. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second or additional camera to capture the full features of al face with respect to the oral cavity, as taught by Vetter in order to in order to improve the detection of user’s teeth position accurately. 

Regarding Claim 50, 
The combination of Ortins and Vetter further discloses wherein said direction of said FOV is in a direction configured to include an image of a reflection, said reflection including said at least a portion said user's body outside the oral cavity and at least a portion of said dental device.   (Vetter, [0055], Figure. 4, discloses concentrates on the camera-based brushing sector classification. Accordingly, the one or more video frames 46 are, in accordance with the embodiment of FIG. 4, passed to a face detection and tracking unit to subject same to a face detection and tracking process that locates the user's face 48 in the image or picture 46, this step being indicated at 50 in FIG. 4. After having determined a face region 52 within picture 46 in step 50, a facial feature localization unit of the analyzer 26 locates in a step 54 the eyes 56 within the face region 52. A face region normalization unit then, in a step 58, rotates and scales, i.e. user’s image outside mouth such as face or facial features are disclosed)

Regarding Claim 51, 
The combination of Ortins and Vetter further discloses wherein said at least one imager comprises: a first imager with a FOV configured to image at least a portion of said user's body outside the oral cavity; (Ortins, [0033], [0042], [0055], Figure. 1, discloses an embodiment of personal hygiene device 100 may comprise position member 90 and personal hygiene implement 10. In some embodiments, position member 90 may comprise camera 20, display device 30, and receiving unit 40. In those embodiments, camera 20 and display device 30 may be in signal communication with receiving unit 40, thus allowing camera 20 to transmit image data to receiving unit 40, which in turn transmits the image data to display device 30. Additionally, in such embodiments, receiving unit 40 and display device 30 may be integrally formed together. Alternatively, receiving unit 40 may be integrally formed with camera 20 or 

a second imager with a FOV configured to image a reflection of at least a portion said user's body outside the oral cavity.  (Vetter, [0055], Figure. 4, discloses concentrates on the camera-based brushing sector classification. Accordingly, the one or more video frames 46 are, in accordance with the embodiment of FIG. 4, passed to a face detection and tracking unit to subject same to a face detection and tracking process that locates the user's face 48 in the image or picture 46, this step being indicated at 50 in FIG. 4. After having determined a face region 52 within picture 46 in step 50, a facial feature localization unit of the analyzer 26 locates in a step 54 the eyes 56 within the face region 52. A face region normalization unit then, in a step 58, rotates and scales, i.e. warps, and cuts out a defined image region 60 out of picture 46, this region including and surrounding the mouth in the picture. The face region normalization may use the localized eye positions 56 in picture 46 as reference points. Finally, a brushing sector classification unit of analyzer 26 may extract in a step 62 features in the normalized  reflection of user’s oral cavities outside is captured). Additionally, the rational and motivation to combine the references Ortins and Vetter as applied in claim 49 is apply to this claim. 

Regarding Claim 52, 
The combination of Ortins and Vetter further discloses wherein said second imager is located on a handle of said device.  (Vetter, Abstract, Figures 2-3, discloses apparatus for determining a body portion of a user treated by the user using a personal hygienic device. The apparatus includes a camera configured to capture the user to obtain a pictorial representation of the user while treating the body portion using the personal hygienic device; an interface configured to receive sensor data from at least one inertial sensor residing in the personal hygienic device; and an analyzer configured to analyze the pictorial representation and the sensor data to determine the body portion; image sensor is attached with handle). Additionally, the rational and motivation to combine the references Ortins and Vetter as applied in claim 49 is apply to this claim.


Regarding Claim 53, 
position of tooth and dental implement are tracked with camera in order to determine its contact with tooth). Additionally, the rational and motivation to combine the references Ortins and Vetter as applied in claim 49 apply to this claim.


The combination of Ortins and Vetter further discloses wherein said device comprises a detachable dental implement head, and wherein said detachable dental implement head comprises a toothbrush.  (Ortins, [0055], discloses regardless of the existence of a second camera or whether camera 20 is implemented within personal hygiene implement 10, a camera or cameras may be disposed at, on, or in any suitable location of personal hygiene device 100. For example, the camera may be disposed in the head of personal hygiene implement 10, in the handle of personal hygiene implement 10 and/or in the neck of personal hygiene implement 10. Other embodiments include camera 20 and/or a second camera implemented in a separate probe. For example, the separate probe could be detachable from personal hygiene implement 10. As yet another example, the separate probe could be a separate implement which is configured for intra-oral insertion; dental implement is detachable with dental head and handle). Additionally, the rational and motivation to combine the references Ortins and Vetter as applied in claim 49 apply to this claim. 

Regarding Claim 55, 
The combination of Ortins and Vetter further discloses wherein said device comprises a detachable dental implement head, and wherein said detachable dental implement head comprises a mirror.  (Ortins, [0039], discloses regard to marker based technologies, designated features may include LED's, mirrors, sound emitters, and/or combinations thereof. As an example, these marker based designated features may be adorned by the user in a particular orientation for determining the position and/or mirror is attachable with dental head). Additionally, the rational and motivation to combine the references Ortins and Vetter as applied in claim 49 apply to this claim.

Regarding Claim 56, 
The combination of Ortins and Vetter further discloses wherein said device comprises a detachable dental implement head, and wherein said detachable dental implement head comprises a calibration head.  (Ortins, [0039], discloses regard to marker based technologies, designated features may include LED's, mirrors, sound emitters, and/or combinations thereof. As an example, these marker based designated features may be adorned by the user in a particular orientation for determining the position and/or orientation of a particular part of the user's body. As yet another example, the marker based designated features may be attached to the personal hygiene implement 10. For example, where the personal hygiene implement 10 is a toothbrush, a plurality of LED's may be attached to the toothbrush handle to differentiate between an x-axis, a y-axis, and a z-axis. Any suitable marker may be utilized for either the user and/or the personal hygiene implement 10; dental head is attached with variable dental implements including calibration head for position tracking of dental implement or device). Additionally, the rational and motivation to combine the references Ortins and Vetter as applied in claim 49 apply to this claim.
 
Regarding Claim 61,
Ortins discloses A dental device tracking method comprising: acquiring, using an imager of a dental device when at least a portion of said dental device is within said user's mouth, (Ortins, [0002], [0034], discloses invention pertains to personal hygiene devices, systems and methods, and more particularly, the present invention pertains to personal hygiene devices, systems and methods that include position tracking systems; position member 90 can measure the position and/or the orientation of at least a portion of a user's body, and/or at least a portion of personal hygiene implement 10. Position member 90 may perform this task by utilizing a number of different technologies. Non-limiting examples include technologies relating to visual markers, non-visual markers (e.g. audio, sonar, radar, Doppler), object recognition, magnetic, laser and/or, machine vision, etc. In one particular embodiment, position member 90 may utilize marker less technology and be capable of object recognition. Regardless of the technology utilized, the position member 90 may utilize designated features on user 80 and/or personal hygiene implement 10 in order to measure the position and/or the orientation of at least a portion of the user's body and/or at least a portion of the personal hygiene implement 10. An embodiment including a laser scanner is discussed hereafter; oral cavity images are captured using dental head camera attached)


relative location of user’s eyes nostrils are determined with respect to dental device) 

Ortins does not explicitly disclose identifying said at least one user body portion in said first image; at least a first image which includes an image of at least one user body portion outside of a user's oral cavity;



Vetter discloses identifying said at least one user body portion in said first image; (Vetter, [0055], Figure. 4, discloses concentrates on the camera-based brushing sector classification. Accordingly, the one or more video frames 46 are, in accordance with the embodiment of Figure. 4, passed to a face detection and tracking unit to subject same to a face detection and tracking process that locates the user's face 48 in the image or picture 46, this step being indicated at 50 in FIG. 4. After having determined a face region 52 within picture 46 in step 50, a facial feature localization unit of the analyzer 26 locates in a step 54 the eyes 56 within the face region 52. A face region normalization unit then, in a step 58, rotates and scales, i.e. warps, and cuts out a defined image region 60 out of picture 46, this region including and surrounding the mouth in the picture. The face region normalization may use the localized eye positions 56 in picture 46 as reference points. Finally, a brushing sector classification unit of analyzer 26 may extract in a step 62 features in the normalized image region 64, classify the image and provide a rating for each brushing sector that characterizes how likely it is that the user is currently brushing the associated sensor. FIG. 4, for instance, illustrates that the camera-based brushing sector classification may end-up into an estimation of the currently brushed portion which is selected out of six logical classes, namely the ones shown in Table 2; user’s facial features are detected in captured image) and 

user’s outside body of oral cavity images are captured using dental head camera attached))





Regarding Claim 62, 
The combination of Ortins and Vetter further discloses wherein at least said first image also includes a reflected image.  (Vetter, [0055], Figure. 4, discloses concentrates on the camera-based brushing sector classification. Accordingly, the one or more video frames 46 are, in accordance with the embodiment of FIG. 4, passed to a face detection and tracking unit to subject same to a face detection and tracking process that locates the user's face 48 in the image or picture 46, this step being indicated at 50 in FIG. 4. After having determined a face region 52 within picture 46 in step 50, a facial feature localization unit of the analyzer 26 locates in a step 54 the eyes 56 within the face region 52. A face region normalization unit then, in a step 58, rotates and scales, i.e. warps, and cuts out a defined image region 60 out of picture 46, this region including and surrounding the mouth in the picture. The face region normalization may use the localized eye positions 56 in picture 46 as reference points. Finally, a brushing sector classification unit of analyzer 26 may extract in a step 62 features in the normalized image region 64, classify the image and provide a reflection of image data is obtained). Additionally, the rational and motivation to combine the references Ortins and Vetter as applied in claim 49 apply to this claim.

Regarding Claim 63, 
The combination of Ortins and Vetter further discloses wherein said reflection includes at least a portion of said user's body outside the oral cavity.  (Vetter, [0055], Figure. 4, discloses concentrates on the camera-based brushing sector classification. Accordingly, the one or more video frames 46 are, in accordance with the embodiment of FIG. 4, passed to a face detection and tracking unit to subject same to a face detection and tracking process that locates the user's face 48 in the image or picture 46, this step being indicated at 50 in FIG. 4. After having determined a face region 52 within picture 46 in step 50, a facial feature localization unit of the analyzer 26 locates in a step 54 the eyes 56 within the face region 52. A face region normalization unit then, in a step 58, rotates and scales, i.e. warps, and cuts out a defined image region 60 out of picture 46, this region including and surrounding the mouth in the picture. The face region normalization may use the localized eye positions 56 in picture 46 as reference points. Finally, a brushing sector classification unit of analyzer 26 may extract in a step 62 features in the normalized image region 64, facial features reflection are obtained). Additionally, the rational and motivation to combine the references Ortins and Vetter as applied in claim 49 apply to this claim.

Regarding Claim 64, 
The combination of Ortins and Vetter further discloses wherein said reflection includes at least a portion of said dental device.  (Vetter, [0055], Figure. 4, discloses concentrates on the camera-based brushing sector classification. Accordingly, the one or more video frames 46 are, in accordance with the embodiment of FIG. 4, passed to a face detection and tracking unit to subject same to a face detection and tracking process that locates the user's face 48 in the image or picture 46, this step being indicated at 50 in FIG. 4. After having determined a face region 52 within picture 46 in step 50, a facial feature localization unit of the analyzer 26 locates in a step 54 the eyes 56 within the face region 52. A face region normalization unit then, in a step 58, rotates and scales, i.e. warps, and cuts out a defined image region 60 out of picture 46, this region including and surrounding the mouth in the picture. The face region normalization may use the localized eye positions 56 in picture 46 as reference points. Finally, a brushing sector classification unit of analyzer 26 may extract in a step 62 features in the normalized image region 64, classify the image and provide a 

Regarding Claim 65, 
The combination of Ortins and Vetter further discloses determining a position of at least one lower face landmark; and estimating, using said determined position, a mandibular angle.  (Vetter, [0055], Figure. 4, discloses concentrates on the camera-based brushing sector classification. Accordingly, the one or more video frames 46 are, in accordance with the embodiment of FIG. 4, passed to a face detection and tracking unit to subject same to a face detection and tracking process that locates the user's face 48 in the image or picture 46, this step being indicated at 50 in FIG. 4. After having determined a face region 52 within picture 46 in step 50, a facial feature localization unit of the analyzer 26 locates in a step 54 the eyes 56 within the face region 52. A face region normalization unit then, in a step 58, rotates and scales, i.e. warps, and cuts out a defined image region 60 out of picture 46, this region including and surrounding the mouth in the picture. The face region normalization may use the localized eye positions 56 in picture 46 as reference points. Finally, a brushing sector classification unit of analyzer 26 may extract in a step 62 features in the normalized image region 64, angular position of facial and oral cavity features are determined). Additionally, the rational and motivation to combine the references Ortins and Vetter as applied in claim 49 apply to this claim.

Regarding Claim 66, 
The combination of Ortins and Vetter further discloses wherein said determining also includes determining a position of a/said portion of said dental device inside said user's oral cavity with respect to a dental feature using an anatomical model.  (Ortins, [0033], [0042], [0055], Figure. 1, discloses an embodiment of personal hygiene device 100 may comprise position member 90 and personal hygiene implement 10. In some embodiments, position member 90 may comprise camera 20, display device 30, and receiving unit 40. In those embodiments, camera 20 and display device 30 may be in signal communication with receiving unit 40, thus allowing camera 20 to transmit image data to receiving unit 40, which in turn transmits the image data to display device 30. Additionally, in such embodiments, receiving unit 40 and display device 30 may be integrally formed together. Alternatively, receiving unit 40 may be integrally formed with camera 20 or camera 20 may be integrally formed with display device 30. In other embodiments, receiving unit 40, display device 30, and camera 20 may integrally formed. In yet other embodiments, receiving unit 40, display device 30 and camera 20 .

Allowable Subject Matter
Claims 57-60 and 67-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 57-60: Claim 57 recite limitations – “acquire from said at least one imager, at least a first image which includes said at least a portion of said user's body outside of said user's oral cavity; 3Application No.: 16/766,647Docket No.: DENT-012/01US 325307-2027 acquire from said at least one imager, at least one dental image of a plurality of user dental features; identify said at least a portion of said user's body portion in said first image with respect to said imager; determine, using at least said first image, a position of said dental device with respect to said at least a portion of said user's body portion; determine a position of said portion of said dental device inside said user's oral cavity with respect to a dental feature using an anatomical model; generate a tooth model of at 

Claims 67 and 68: Claim 67 recite limitations – “at least one dental image of a plurality of user dental features using an intra oral scanner (IOS) imager; at least one body image of one or more user body portions outside the oral cavity using at least one additional imager of said IOS; identifying a position of said one or more user body portions with respect to said IOS, using said at least one image; generating a tooth model of at least one tooth using said at least one dental image; and generating said anatomical model using at least said tooth model and at least said position of said one or more user body portions”, in combination with features of base claims are not disclosed by cited prior art references.  In particular, claim 67 recite specific features of generating tooth and anatomical model and determining position of user body portion are not disclosed by cited prior art references. Therefore, claim 67 is objected as allowable subject matter. Claim 68 is objected similarly as it is dependent from claim 67. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub No. 20200359777 A1
US Pub No. 20200214538 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Pinalben Patel/Examiner, Art Unit 2661